Citation Nr: 1340952	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 percent for low back strain.

3.  Entitlement to a disability rating in excess of 20 percent for fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of August 2009 of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that declined to increase any of the Veteran's ratings.  As the Veteran resides in North Carolina, the Winston-Salem RO has assumed jurisdiction of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his initial February 2011 substantive appeal, the Veteran indicated that he did not want a hearing in conjunction with his appeal.  On a subsequent, March 2011 substantive appeal, however, the Veteran indicated that he desired a hearing before a member of the Board at his local office.  This case is remanded so that such a hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board at the Winston-Salem, North Carolina, Regional Office.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


